Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, a new ground/s of rejection is made in view of newly found prior art Yamazaki et al.,  (US Pub.20140366673), Stathis (WO 2009086495), Foster, II (US Pub. 20180364713), Tubel et al., (Pat.6378627) and Harvey (US Pub.20170154371). 
See below rejection for full detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jamison et al., (Pub.US 20130192360), hereinafter Jamison in view of Yamazaki et al.,  (US Pub.20140366673) hereinafter Yamazaki and Stathis (WO 2009086495), hereinafter Stathis.

       Claim 1, Jamison disclose a testing system for a wellbore operation, comprising:
performing a first test on a fluid sample (para [0049], measure the rheology (e.g., viscosity, shear rate) and density (kg/m?) of drilling fluid 114) at a first test station(e.g. Module 1 in Fig. 3, # 142);
 performing a second test on the fluid sample(para [0049], measure the rheology (e.g., viscosity, shear rate) and density (kg/m?) of drilling fluid 114)  at a second test station(e.g. Module 2 in Fig. 3, # 144);
 A controller that receives data on the wellbore operation and selects the first test and the second test based on the data (para [0049], the master module allows a continuous flow of the fluid sample to pass therethrough and can selectively divert or otherwise distribute fluid to the other modules 142, 144, 146); and
    perform the first test and the second test (Fig. 3, # 178, module 1, # 142 , module 2 # 144 AND Master Module, para [0049], where the master module allows a continuous flow of the fluid sample to pass therethrough and can selectively divert or otherwise distribute fluid to the other modules 142, 144, 146, the master modules connect with 178, para [0047], where  master module 132 includes controllers 174… to control modules 142, 144… from the fig. 3, the interface 178 interconnected to the master module).
Jamison does not disclose a first robot arm and second robot arm;
controller to prioritize operation of the first robot arm and the second robot arm to perform the first test and the second test;
a network controller.

 Stathis disclose a network controller (Page 4, lines 19-21, where robots are controlled from a central station in a wireless network where the position and orientation of every robot at any time is known).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide network controller, as taught by Stathis into Jamison system in order to improve security, enhanced collaboration, quality and continuity of testing.   
Yamazaki disclose a first robot arm (Fig. 1, para [0010], where robot according to an aspect of the invention includes a first arm and a second arm);
A second robot arm(Fig. 1, para [0010], where robot according to an aspect of the invention includes a first arm and a second arm).
     controller to prioritize operation of the first robot arm and the second robot arm (para [0026], where a distal end of the first arm can operate and a work area where a distal end of the second arm can operate have an overlap area with each other, and that the control unit performs control so that the second arm operates preferentially in the overlap area).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to prioritize operation of the first robot arm and the second robot arm, as taught by Yamazaki into Jamison system in order to more efficiently perform the multi- task operation.
Claim 9 is analyzed and rejected as discussed with respect to claim 1.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jamison in view of Yamazaki and Stathis, as applied above and further in view of 
Harvey (US Pub.20170154371), hereinafter Hervey and Foster, II et al., (US Pub.20180364713), hereinafter Foster, II.
      Regarding Claim 2, Jamison, Yamazaki and Stathis discloses the testing system of claim 1, but does not disclose:
 the delivery system including a delivery controller and a delivery vehicle, the delivery controller configured to send a delivery request to the delivery vehicle, wherein the delivery vehicle us configured to collect a test sample and deliver the test sample to the first test station.
Harvey disclose the delivery system including a delivery controller and a delivery vehicle (Fig. 2, # 10, para [0062], where controlled by humans whether the human drive is on or with the vehicle or is operating the vehicle by a remote connection) to the delivery vehicle (Abstract, where present samples of products to customers by transporting the samples to the customer's location with an autonomous vehicle), wherein the delivery vehicle us configured to collect a test sample (Fig. 4, # 46, product definer) and deliver the test sample to the first test station (Claim 1, where transporting the physical product definer to the location with an autonomous vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide delivery samples by the vehicle, as taught by Harvey in the first station of Jamison system in order to provide more secure, and more effective samples delivery for further analysis.

Foster disclose delivery controller configured to send a delivery request (Fig. 2, # 106, where drone receives route from a drone air traffic controller, e.g., receives route is comprises the delivery request see further in para [0028], where controller 202, for example, responsive to receiving instructions to dispatch a drone (e.g., from a retailer's server that is fulfilling its delivery request), defines a destination and a flight plan for the drone…  controller 202 transmits the route to a drone 204 assigned to this delivery, e.g., delivery request);(para [0004], where  hardware processor communicatively coupled to a plurality of drones, the hardware processor selecting a drone from the plurality drones to travel to a destination site).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide delivery request, as taught by Foster into Jamison system in order to provide more secure, and more faster pick up the samples from particular location and time.

Claim 10 is analyzed and rejected as discussed with respect to claim 2.
Claim 10 comprises similar limitations.
Additionally, Foster disclose fulfill the delivery request (Fig. 2, # 106, where drone receives route from a drone air traffic controller, e.g., receives route is comprises the delivery request see further in para [0028], where controller 202, for example, responsive to receiving instructions to dispatch a drone (e.g., from a retailer's server that is fulfilling its delivery request), defines a destination and a flight plan for the drone…  controller 202 transmits the route to a drone 204 assigned to this delivery).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to fulfill request delivery samples by the vehicle, as taught by Foster in the first station of Jamison system in order to provide more secure, and more effective samples delivery for further analysis.

Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jamison in view of Yamazaki and Stathis, as applied above and further in view of 
Tubel et al., (Pat.6378627), hereinafter Tubel.

      Regarding Claim 3, Jamison, Yamazaki and Stathis discloses the testing system of claim 1, but do not disclose comprising an interchangeable end-of-arm tool attachable to the first robot arm for performing the test.
Tubel disclose comprising an interchangeable end-of-arm tool attachable to the first robot arm for performing the test (Col. 25, lines 35-40, where the robot is equipped with sufficient tool arms it may visit the storage depot first to retrieve a new tool then proceed to the malfunctioning tool site remove the tool (requires a second set of tool arms) and install the new tool).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide interchangeable end-of-arm tool includes a plurality of working devices, as taught by Tubel in the combination of Jamison, Yamazaki and Stathis in order to more accurately and efficiently handle the fluid samples and carry out the desired tests.

Regarding Claim 4, Jamison, Yamazaki, Stathis, and Tubel disclose the testing system of claim 3. Jamison additionally discloses the test includes at least one selected from the group consisting of: G) API filtration; Gi) High Pressure High Temperature testing; (iii) fluid loss; (iv) titration; (v) rheology; (vi) electrical stability; (vii) DH; (viil) Viscometer Sag Shoe Test; (ix) Particle Plugging Test; (x) any other fluid test requested by an operator (para [0008], a master module controlling the flow. The AMME can take real-time measurements, which can provide up-to-date density and rheology data to predict accurate drilling hydraulics and its impact on drilling operations).

     Regarding Claim 5, Jamison, Yamazaki, Stathis, and Tubel discloses the testing system of claim 3. Jamison, Yamazaki, and Stathis do not disclose the interchangeable end-of- arm tool includes a plurality of working devices disposed thereon.
Tubel discloses the interchangeable end-of- arm tool includes a plurality of working devices disposed thereon (Col. 25, lines 35-40, where the robot is equipped with sufficient tool arms it may visit the storage depot first to retrieve a new tool then proceed to the malfunctioning tool site remove the tool (requires a second set of tool arms) and install the new tool).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide interchangeable end-of-arm tool includes a plurality of working devices, as taught by Tubel in the combination of Jamison, Yamazaki and Stathis in order to more accurately and efficiently handle the fluid samples and carry out the desired tests.

 Examiner Notes:
The working device could be any device of the end-of-arm tool, also could be the  a tools for performs a direct test (see specification  para [0022] ), therefore the working device is the any tools supporting the end-of-arm tool.

   Regarding Claim 13, Jamison, Yamazaki and Stathis discloses the method of claim 11, but do not disclose wherein the interchangeable end-of-arm tool includes a working device, further comprising removing the working device for the  interchangeable  end-of-arm tool.

Tubel disclose the interchangeable end-of-arm tool includes a working device (Col. 25, lines 28-34, where depending upon how many tool arms are provided on the robot, the robot may proceed first to the malfunctioning tool, remove this tool, then proceed to the storage site to trade the damaged tool for a new one and bring the new tool to the appropriate site for installation), further comprising removing the working device for the  interchangeable end-of-arm tool (Col. 25, lines 28-34 and  35-40, where robot may proceed first to the malfunctioning tool, remove this tool, … for a new one and bring the new tool; the robot is equipped with sufficient tool arms it may visit the storage depot first to retrieve a new tool then proceed to the malfunctioning tool site remove the tool (requires a second set of tool arms) and install the new tool).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide removing the working device for the  interchangeable end-of-arm tool includes a plurality of working devices, as taught by Tubel in the combination of Jamison, Yamazaki and Stathis in order to save the time and money during the repair of the particular device/tool which support performance of the end-of-arm tool.

Claims 11 is analyzed and rejected as discussed with respect to claim 3.
Claim 12 is analyzed and rejected as discussed with respect to claim 4.

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jamison in view of Yamazaki and Stathis and further in view of Czinger et al., (US Pub.20180339456) hereinafter Czinger.

       Regarding Claim 6, Jamison, Yamazaki and Stathis discloses the testing system of claim 1, but does not disclose the first robot arm is configured to move along a track between the first test station and a second test station.
Czinger discloses the first robot arm is configured to move along a track between the first test station and a second test station (para [0117], where the control system 1500 may generate instructions that are provided to the robotic device to autonomously move to another assembly station or other location, and Czinger discloses motion along a track in para 0145).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide motion of the robot arm, including along a track between the first and second stations, as taught by Czinger in combination of Jamison, Yamazaki and Stathis in order to efficiently move the fluid samples to their desired locations using  conventional kinds of movement technologies.

      Regarding Claim 7, Jamison, Yamazaki and Stathis discloses the testing system of claim 1, where Jamison discloses performing a test on a fluid sample at a first test station and a second test station (para [0042], where all or a part of the sample flow can
pass through a particular module 142, 144, 146, or a combination thereof), but does not disclose the first robot arm is configured to rotate between the first test station and a second test station.
Czinger discloses the first robot arm is configured to rotate between the different locations (para [0147], automated constructor may roll, rotate, walk, slide, float, fly and/or a combination of the above to travel from one location to another location. For example, the automated constructor may comprise one or more wheels that may roll to propel the automated constructor; Para [0150], where an automated constructor may comprise one or more robotic arms 5110).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to rotate a first robot arm tool, as taught by Czinger between the first and second test station of Jamison in order to efficiently move the fluid samples to their desired locations using conventional kinds of movement technologies.

       Regarding Claim 8, Jamison, Yamazaki and Stathis discloses the testing system of claim 1, but does not disclose further comprising a second robot arm, wherein the controller operates the second robot arm to collaborate with the first robot arm.
Czinger discloses comprising a second robot arm, wherein the controller operates the second robot arm to collaborate with the first robot arm (Fig. 5, # 5320, 5330, 5300, para [0140], where plurality of robots can be configured within robotic assembly station arrangements to collaboratively assemble and verify quality control of transport structures passing through the assembly station, e.g., the plurality of robots
with an appropriate plurality of robots arms collaboratively performing the assemble task).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide the second robot arm to collaborate with the first robot arm, as taught by Czinger assembly in combination of Jamison, Yamazaki and Stathis in order to more accurately and efficiently handle the fluid samples and carry out the desired tests.
Claim 14 is analyzed and rejected as discussed with respect to claim 6.
Claim 15 is analyzed and rejected as discussed with respect to claim 7.
Claim 16 is analyzed and rejected as discussed with respect to claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862